DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted. The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/23/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 17, 22, 23 and 24 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, wherein a CSI-reference signal (CSI-RS) resource index (CRI) is  included in the at least one CSI report based on  the reception state information-included in the CSI report, wherein the reception state information includes reference signal reception power (RSRP).

The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2016/0277954 (published 22 Sep. 2016) [hereinafter Frenne] teaches an apparatus and a method of transmitting channel state information (CSI) by a user equipment (UE) in a wireless communication system, the method comprising: (i.e. fig. 17 shows a wireless device (UE) comprising a processor, (40) memory (42) and transceiver (44) for executing instructions; see paragraphs 116, 117) receiving, from a base station (BS), configuration information related to at least one CSI report, wherein the configuration information includes first information related to at least one CSI resource, and second information related to whether the at least one CSI report carrying reception state information; (i.e. fig. 11 shows a wireless device (14) may receive from a base station (12) configuration information regarding a CSI report, the report may comprise resource information and reception state information (600, 602) comprising reference signal regarding reception beams; see paragraphs 100, 101) receiving, from the BS, downlink control information (DCI) requesting at least one CSI report; (i.e. fig. 11 shows the CSI configuration information is sent via DCI (downlink control information) and initiates CSI reporting; see paragraphs 100, 101) and transmitting, to the BS, at least one CSI report based on the first information and the second information, (i.e. fig. 11 shows the wireless device may transmit at least one CSI report to the base station based on the received configuration information (610); see paragraphs 100, 101) wherein a CSI-reference signal (CSI-RS) resource index (CSI) is transmitted in a CSI report based on the CSI report carrying the reception state information. (i.e. the transmitted CSI report may comprise CSI-RS index information; see paragraph 101) However, Frenne does not teach wherein a CSI-reference signal (CSI-RS) resource index (CRI) is  included in the at least one CSI report based on  the reception state information-included in the CSI report, wherein the reception state information includes reference signal reception power (RSRP).

Additionally, all of the further limitations in 18, 19 and 21 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
April 23, 2022Primary Examiner, Art Unit 2471